Citation Nr: 1533897	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  03 03-102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left testicular embryonal carcinoma, status post orchiectomy. 

2.  Entitlement to service connection for polycystic kidney disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran had active service from March 1983 to January 1987. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2001 rating decision issued by the by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2014, the Board remanded the issue of entitlement to service connection for left testicular embryonal carcinoma, status post (s/p) radical orchiectomy, entitlement to service connection for polycystic kidney disease and entitlement to special monthly compensation based on loss of use of a creative organ for additional development.

In a January 2015 rating decision, the Appeals Management Center (AMC) granted service connection for left testicular embryonal carcinoma, status post orchiectomy at a noncompensable evaluation, effective August 29, 2000 and granted entitlement to special monthly compensation based on loss of use of a creative organ.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to an initial compensable evaluation for left testicular embryonal carcinoma, status post orchiectomy and entitlement to service connection for polycystic kidney disease.

Left Testicular Embryonal Carcinoma

Regarding the issue of entitlement to an initial compensable evaluation for left testicular embryonal carcinoma, status post orchiectomy, one of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

As noted above, in a January 2015 rating decision, the AMC granted service connection for left testicular embryonal carcinoma, status post orchiectomy at a noncompensable evaluation, effective August 29, 2000 and granted entitlement to special monthly compensation based on loss of use of a creative organ.

In a February 2015 correspondence, the Veteran indicated that he disagreed with the January 2015 decision regarding a noncompensable evaluation for left testicular embryonal carcinoma, status post orchiectomy as he felt that a compensable evaluation was warranted.  Notably, the Veteran asked for a hearing "due to his disagreement with his current disability compensation rating" and did not state that he wished a hearing with respect to the denial of service connection for polycystic kidney disease.  

While the Veteran expressed disagreement with the noncompensable evaluation for left testicular embryonal carcinoma, status post orchiectomy in the January 2015 rating decision, it appears that no subsequent statement of the case was ever issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issue of entitlement to an initial compensable evaluation for left testicular embryonal carcinoma, status post orchiectomy remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Veteran can also request a hearing before the Board on the increased rating claim if he files a substantive appeal if he still so desires. The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Polycystic Kidney Disease

Regarding the issue of entitlement to service connection for polycystic kidney disease, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

As noted above, in a January 2000 private medical record, a private physician concluded that the Veteran did have polycystic renal disease when he was in service and this could be stated with certainty.  

The Board remanded this matter in August 2014 for further development.  Per the August 2014 remand instructions, the Veteran underwent a VA examination in September 2014.  The examiner noted that the Veteran had a kidney transplant in 2013 and also had polycystic kidney disease was listed as existing prior to service (EPTS).  The Veteran had reported that he had always known about his kidney disease and it was noted at his staging for testicular carcinoma in 1988.  The examiner indicated that it would be resorting to mere speculation to opine as to whether or not the Veteran's current polycystic kidneys were caused or aggravated to any degree by his military service.  The examiner noted that there was no current objective evidence for any chronic renal dysfunction or injury during the Veteran's military service which would indicate any aggravation of the pre-existing polycystic kidney disease.  The examiner indicated that there was no objective evidence that the Veteran's polycystic kidney disease was caused or aggravated to any degree by his military service.

The Board however notes that polycystic kidney disease may be a congenital condition.  Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2014); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996). 

VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).

Further, controlling law dictates that a congenital defect is distinguished from a congenital disease in that "the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating.'"  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009). 

To date, no opinion has been provided as to whether the Veteran's polycystic kidney disease: (i) constitutes a congenital defect, and, if so, whether there is any additional disability due to a superimposed disease or injury during service; or (ii) whether it constitutes a congenital disease, and, if so, whether it was aggravated by his period of active service beyond the natural progression.  Answers to these distinctly medical questions are required prior to appellate disposition.

Additionally, the Board notes that the Veteran asserts that he had untreated, uncontrolled high blood pressure in service that was related to kidney disease and led to worsening kidney function.  The September 2014 VA examiner noted that the blood pressure elevations recorded did not meet the diagnostic criteria for hypertension and any contribution to the underlying renal disease or as a sign of deterioration could not be objectively determined from the current objective evidence.

However, the Board notes that the Veteran's service treatment records demonstrate continued elevated blood pressure readings during the Veteran's service.  On the Veteran's December 1982 induction examination, his blood pressure reading was 130/76.  A September 1985 treatment report reflected a blood pressure reading of 140/100.  A September 1986 treatment report reflected a blood pressure reading of 140/92.  Finally, on his January 1987 separation examination, blood pressure readings were 182/88.

Notably, regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Accordingly, while the examiner noted that "the blood pressure elevations recorded did not meet the diagnostic criteria for hypertension", the service treatment records reflect that multiple blood pressure readings in fact met the diagnostic criteria for hypertension.  

Regardless, based on the elevated readings, the Board finds that the examiner should clarify as to whether these in-service elevated blood pressure readings demonstrate that the Veteran's polycystic kidney disease permanently increased in severity during active service beyond its natural progression.

As such the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for polycystic kidney disease.

Accordingly, the Board finds that the September 2014 VA examiner should amend his examination report to determine whether or not the Veteran's polycystic kidney disease considered to be a "defect" or "disease" for VA purposes, whether or not his polycystic kidney disease preexisted service and whether or not his polycystic kidney disease was caused or aggravated by the Veteran's service.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his polycystic kidney disease.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  
	
Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should issue a statement of the case (SOC) to the Veteran addressing the matter of entitlement to an initial compensable evaluation for left testicular embryonal carcinoma, status post orchiectomy, including citation to all relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

3.  Return the claims file to the VA examiner that examined the Veteran in September 2014.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that an actual physical examination is necessary, such examination should be scheduled.

The examiner should furnish an opinion as to whether:

(a) the Veteran's polycystic kidney disease preexisted his active service?

(b) Is the Veteran's polycystic kidney disease considered to be a "defect" or "disease" for VA purposes? 

In this regard, the examiner is to note that a congenital defect is defined as a condition that is more or less stationary in nature and a congenital disease is defined as a condition capable of improving or deteriorating. 

(c) If it is a congenital or development defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional disability of the kidney. 

(d) If it is a disease, was it at least as likely as not aggravated (i.e., permanently increased in severity) during active service. 

(e) If so, was the increase in disability clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.

In making this determination, the examiner should opine as to whether the Veteran's in-service elevated blood pressure readings demonstrate that the Veteran's polycystic kidney disease permanently increased in severity during active service beyond its natural progression.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Ensure that the examination report complies with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 
See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




